DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of Parent Application No. 102016000124793, filed in Italy on 12 December 2016 has been received.

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 calls for “… wherein said drainage catheter has, at said distal end, a substantially circular cross-section, said port for the drainage of said air being arranged centrally with respect to said substantially circular cross-section, said plurality of open channels being radially external to said port for the drainage of said air …” This claim appears to describe the concentric arrangement of Figs. 14-16. However, parent claim 11 has been amended to describe “… said port being independent from said longitudinally extended channels and disposed at a lateral side of said drainage catheter…” and “… said plurality of radial holes being arranged to be in direct contact with said air of the pleural space…” These features conflict with amended parent claim 11, which describes the embodiment of Figs. 3-12.  
Claim 16 calls for “… a pair of ports for the drainage of said liquids which have a substantially semiannular cross-section and are radially external with respect to said port for the drainage of said air.” Similarly, these features conflict with amended parent claim 11, which describes the embodiment of Figs. 3-12.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spehalski, Stephan R. (US 20040249360 A1) in view of Garon; Andre et al. (US 20130345679 A1) in view of Kennedy; Kenneth C. II (US 20070088326 A1).
Regarding claim 11, Spehalski discloses thoracic drainage system (¶ [0010], steerable wound drainage device; ¶ [0030] Referring to FIGS. 1, 2 and 3, the wound drainage device 10), comprising:
a drainage catheter capable of being inserted in the pleural space of a patient in order to drain air and/or liquids that are present in said pleural space (¶ [0030], flexible catheter 11), and 
a drain tube connected to said drainage catheter by a connector adapted to make said air and/or said drained liquids flow out via said drainage catheter to a collection chamber (¶ [0041] a hub 21 which accommodates a fluid exit conduit 22 … The fluid exit conduit 22 can further include one or more connectors … for attachment of additional tubing or a fluid reservoir or a suction device); 
wherein said drainage catheter comprises, at its distal end, a plurality of longitudinally extended channels which are open radially toward the outside of said drainage catheter and are adapted to drain said liquids disposed in said pleural space (¶ [0035] The catheter portion of the device contains at least one longitudinal duct 12; ¶ [0036] Longitudinal ducts 12 are formed on the catheter as externally accessible open longitudinal grooves or channels traveling along at least a portion of the length of the catheter); and 
at its proximal end, at least one port for the drainage of said liquids (¶ [0035] The catheter portion of the device contains … at least one internal lumen 13); 
said drainage catheter comprising a port for the drainage of said air disposed in said pleural space, said port being independent from said longitudinally extended channels and disposed at a lateral side of said drainage catheter (¶ [0040], Another alternative but less preferred embodiment includes a catheter portion having at least one internal lumen without longitudinal ducts as depicted in FIG. 7);
said port for the drainage of said air comprising, at said distal end of said drainage catheter, a plurality of radial holes adapted to be crossed by said air disposed in said pleural space (¶ [0035], at least one lateral opening 14 in communication with said internal lumen; ¶ [0039] The lateral opening(s) 14 are positioned on the surface of the catheter body);
said plurality of radial holes being arranged to be in direct contact with said air of the pleural space (Fig. 7, lateral openings 14 are arranged on the external surface of flexible catheter 11); 
said drain tube comprising, substantially along its entire longitudinal extension at least one outflow port for draining liquids and air (¶ [0041], fluid exit conduit 22). 
Regarding the limitations of a thoracic drainage system and a drainage catheter adapted to be inserted in the pleural space of a patient, Spehalski discloses a catheter system including a catheter configured to be placed in a surgical wound (¶ [0015], a wound drainage device into a wound site within the body; ¶ [0052] as determined in light of the intended surgical site or nature of body fluid to be removed). Therefore, Spehalski’s catheter is fully capable of being inserted in the pleural space of a patient and draining a thoracic cavity. 
This rejection cites the embodiments of Figs. 7 and 8 to provide a single catheter with parallel liquid and air drainage ports. A skilled artisan would have been able to combine features of these embodiments by adding a lumen having only a longitudinal duct 12 to Fig. 7, or by adding a lumen having only lateral openings 14 to Fig. 8. This modified catheter will comprise at least one lumen having only a longitudinal duct 12, and at least one lumen having only lateral openings 14. Combining features from Figs. 7 and 8 would have been obvious since Spehalski rearranges the location of the longitudinal ducts 12 and lateral openings 14 (Figs. 1, 3, 4 and 6-8), and also suggests to vary the size and location of both of these features (¶ [0036] Longitudinal ducts 12 are formed on the catheter as externally accessible open longitudinal grooves or channels traveling along at least a portion of the length of the catheter. The size, number and shape of the longitudinal duct(s) can vary and can correspond to the longitudinal configuration of the catheter body defining the duct; ¶ [0038] The number, size and location of the lateral opening(s) 14 on the catheter portion can vary and can be selected according to the desired characteristics). 
Spehalski teaches the invention substantially as claimed by Applicant but lacks a catheter in which said open channels merge and a drain tube comprising first and second outflow ports. Garon discloses a drainage system (¶ [0002], [0004], drain catheter 10), comprising: 
a drainage catheter capable of being inserted in the pleural space of a patient in order to drain air and/or liquids (¶ [0012], the drain catheter 10 may be used for the drainage of fluid from cavities within the mediastinum, for instance after cardiac surgery); and 
a drain tube connected to said drainage catheter by a connector adapted to make said air and/or said drained liquids flow out via said drainage catheter (¶ [0013], tube interface 12); 
to a collection chamber (¶ [0013], The end of the main proximal drain tube 11 located outside the body at end P is configured to be connected to any suitable suction source, fluid collection system); 
wherein said drainage catheter comprises, at its distal end, a plurality of longitudinally extended channels which are open radially toward the outside of said drainage catheter and are adapted to drain said liquids (¶ [0015], longitudinal channels 13A); and
at its proximal end, at least one port for the drainage of said liquids, in which said open channels merge (¶ [0015], the distal drain tubes 13 may be similar to the flexible drain portion described in U.S. Pat. No. 4,398,910, granted to Blake et al.; ¶ [0026], Then, sequentially to FIG. 5D, the tubes 42 of FIG. 5C feature the central cross-shaped core 13B, but without the longitudinal channels 13A, to then reach the configuration of FIG. 5E).  
Garon reduces fluid resistance by enlarging the effective cross section of a drainage catheter. Blake’s merged channels reinforce a segment of the catheter which extends through tissues, while removing excess material in a segment that extends outside of the patient. One would be motivated to modify Spehalski with the collection chamber, connector and merged channels of Garon to safely retain fluids, prevent deformation and reduce fluid resistance. Therefore, it would have been obvious to modify Spehalski with the collection chamber, connector and merged channels of Garon in order to properly store fluids and reduce fluid resistance through the catheter. 
Spehalski and Garon lack first and second outflow ports which connect, respectively, to liquid and air drainage ports. Kennedy discloses a catheter shaft connector (¶ [0002], [0005], [0031], [0039] FIG. 9 depicts a cross-sectional view of a dual lumen reducing connector 901), comprising: 
a drainage catheter (¶ [0039], larger proximal catheter 913); and 
a drain tube (¶ [0039], smaller distal catheter 919 … the proximal/distal positions of the catheters 913, 919 may be reversed); 
wherein said drainage catheter comprises, a liquid drainage port; and an air drainage port (¶ [0039], two lumens 909, 911 of a larger proximal catheter 913); 
said drain tube comprising, substantially along its entire longitudinal extension, a first outflow port which is connected, by said connector, to said at least one port for the drainage of said liquids (¶ [0039], Likewise, a path of fluid communication is provided from the second lumen 911 of the larger catheter 913 through the second connector lumen 907 to the second lumen 917 of the smaller catheter 919); and
a second outflow port which is connected, by said connector, to said port for the drainage of said air (¶ [0039], a path of fluid communication is provided from the first lumen 909 of the larger catheter 913 through the first connector lumen 905 to the first lumen 915 of the smaller catheter 919).
Kennedy provides a connector for joining tube having dissimilar structures or materials (¶ [0003], [0004]). One would be motivated to modify Spehalski and Garon with the dual lumen connector of Kennedy to provide a relatively more flexible distal drainage catheter, and also since Spehalski suggests that the drainage catheter and drain tube are connected at a transition (Figs. 1 and 9). Therefore, it would have been obvious to modify Spehalski and Garon with the dual lumen connector of Kennedy in order to join segments of a drainage system having different physical properties or different shapes. 

Regarding claims 12, 13 and 17, Spehalski discloses a thoracic drainage system wherein at least some of said radial holes of said port for the drainage of said air are directed toward at least one of said open channels (¶ [0039], In a preferred embodiment, the lateral opening(s) 14 communicate simultaneously with both the interior channel of the longitudinal duct(s) 12 and the lumen(s) 13); 
wherein said drainage catheter has, at said distal end, a substantially circular cross-section divided into two circular sectors, a first circular sector accommodating said port for the drainage of said air, a second circular sector accommodating said plurality of open channels (Figs. 3, 6, 8, catheter 11 is divided into four sectors; Figs. 4, 7, catheter 11 is divided into two sectors); 
wherein said drainage catheter and/or said drain tube can be made by extrusion of materials such as plastic (¶ [0033], low durameter (e.g., 40-80 Shore A) plastic or silicone … The catheter portion can be manufactured in accordance with any conventional technique well known in the art, such as extrusion methods). 

Regarding claims 18 and 19, Spehalski and Garon lack a connector with portions which can be associated by an interference coupling and comprising first and second connecting ducts. Kennedy discloses a connector provided with a first portion, which can be associated with a drainage catheter by interference or screw coupling (¶ [0040], The inset shoulder 921 abuts to a complementarily shaped groove 923 around an end outer surface of the connector 901); and 
a second portion, which is opposite to said first portion and can be associated with a drain tube by interference (¶ [0040], The proximal end of the smaller catheter 919 includes an inset shoulder 925 around its outer diameter that complementarily abuts a groove 927 around the inner surface of the distal end of the connector 901); 
a first connecting duct that is arranged to connect said at least one port for the drainage of said liquids to said first outflow port and a second connecting duct that is arranged to connect said port for the drainage of said air to said second outflow port (¶ [0039], The core region 903 of the connector includes two lumens 905, 907 for connecting two lumens 909, 911 of a larger proximal catheter 913 into fluid communication with two lumens 915, 917 of a smaller distal catheter 919); 
said second connecting duct comprising, at both of its ends, two cylindrical walls which protrude axially and are arranged to engage respectively in said port for the drainage of said air and in said second outflow port (¶ [0041] FIG. 10, upper cannula 1009 … lower cannula 1013 … cannula 1016 that is configured to engage a lumen of a third catheter shaft (not shown)). 
This rejection cites Figs. 9 and 10 of Kennedy, which show independent lumens in Fig. 9, and protruding cylindrical walls in Fig. 10. Kennedy provides a connector that can join different physical materials or different shapes (¶ [0003], [0004]). Regarding rationale and motivation to modify Spehalski and Garon with the connector of Kennedy, see discussion of claim 11 above. 
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spehalski, Garon and Kennedy, further in view of Ruddell; Scott A. et al. (US 6976973 B1).
Regarding claim 14, Spehalski, Garon and Kennedy a second circular sector accommodating said port for the drainage of said liquids into which said open channels merge. Ruddell discloses a peritoneal dialysis catheter (col. 1, lines 5-22; col. 4, lines 63-67, catheter 10), wherein: 
said catheter has, at a proximal end, a substantially circular cross-section (Figs. 3-19, catheter generally has a circular cross-section divided by septums or internal walls); 
that is divided into a first circular sector accommodating a first port (col. 5, lines 57-65, patient outflow lumen 40); and 
a second circular sector accommodating a second port into which said open channels merge (col. 7, lines 61-67, FIGS. 11 and 12 show cross-sections of an alternative separation section 68. In this embodiment, separation section 68 has both a patient inflow lumen 70 and a patient outflow lumen 72). 
Ruddell arranges lumens according to a different layout, and demonstrates how to partition segments of a circular cross section. Ruddell’s circular sectors also reinforce the catheter against collapse with internal walls. One would be motivated to modify Spehalski, Garon and Kennedy with the circular sectors of Ruddell to select an alternative geometry for dividing the cross-section of a circular catheter. Therefore, it would have been obvious to modify Spehalski, Garon and Kennedy with the circular sectors of Ruddell in order to partition the circular cross-section of a catheter according to another known layout. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spehalski, Garon and Kennedy, further in view of Nishtala; Vasu (US 20100056988 A1).
Regarding claims 15 and 16, Spehalski, Garon and Kennedy lack a centrally arranged air drainage port and a pair of semiannular liquid drainage ports. Nishtala discloses a thoracic drainage system wherein a drainage catheter has, at a distal end, a substantially circular cross-section, a port for the drainage of air being arranged centrally with respect to a substantially circular cross-section (¶ [0028], the lumen 120 may be at the center of the distal end 106 of the conduit 102); 
a plurality of open channels being provided so as to be radially external to said port for the drainage of said air (¶ [0028], The lumen 120 may be at least partially surrounded by one or more of the channels 122, 124, 126); 
wherein said drainage catheter comprises, at a proximal end, a pair of ports for the drainage of liquids which have a substantially semiannular cross-section (Fig. 2, three channels 122, 124, 126); and 
are arranged so as to be radially external with respect to said port for the drainage of said air (¶ [0028], The lumen 120 may be at least partially surrounded by one or more of the channels 122, 124, 126). 
Nishtala provides an alternative layout for catheter lumens. One would be motivated to modify Spehalski, Garon and Kennedy with the centrally arranged air drainage port and semiannular liquid drainage ports of Nishtala since Spehalski calls for several embodiments that alter the shape and layout of lumens (Figs. 1-8 and 10). Therefore, it would have been obvious to modify Spehalski, Garon and Kennedy with the central air drainage port and semiannular liquid drainage ports of Nishtala in order to arrange the catheter lumens with a further known variation. 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spehalski, Garon and Kennedy, further in view of Haarala; Brett et al. (US 20090137944 A1).
Regarding claim 20, Spehalski, Garon and Kennedy lack a guiding bevel. Haarala discloses a medical system for connecting a medical catheter to associated medical instrumentation (¶ [0006], [0047], [0049], system 10), comprising cylindrical walls (¶ [0051], Figs. 3-8, First and second elements 116, 118 define bifurcated collar 120 adjacent second end 106 of connector member 102); 
comprising a guiding bevel for coupling in a port (¶ [0051], tapered end surfaces 122 opposing the collar 120). 
Haarala assists the initial positioning of cylindrical walls within a lumen of a port (¶ [0051]). One would be motivated to modify Spehalski, Garon and Kennedy with the guiding bevel of Haarala to more easily assemble components of a drainage system. Therefore, it would have been obvious to modify Spehalski, Garon and Kennedy with the guiding bevel of Haarala in order to make the system easier to connect. 

Response to Arguments
The objections to claims 15-18 for minor informalities are withdrawn in view of the amendments filed 27 December 2021. 
Applicant's amendments filed 27 December 2021 have deleted the language “means for” from claims 11 and 17, therefore 35 USC § 112(f) is no longer invoked for any claims. 
Applicant’s arguments filed 27 December 2021 regarding the rejection of claims 11-20 as amended, under 35 USC § 103 over Nishtala, Garon, Kennedy, Ruddell, Blake and Haarala, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Spehalski, Garon, Kennedy, Ruddell, Nishtala and Haarala (see above). 
Applicant’s arguments with respect to Blake have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that Nishtala discloses that the central lumen 120 in not in direct contact with the drainage air and is positioned in the center of the conduit 102 (remarks p. 7). Examiner responds that Spehalski is cited in the new grounds of rejection as teaching an air drainage port being independent of longitudinally extended channels and disposed at a lateral side of a drainage catheter, with a plurality of radial holes being arranged to be in direct contact with air of the pleural space. 
Applicant respectfully asserts that given the advantages of Applicant's claimed invention and the marked differences between the claim limitations and the features missing from the cited references, it would take more than routine skill in the art for one to combine these three references and result in Applicant's claimed thoracic drainage system (remarks p. 8). Examiner replies that the new grounds of rejection cites Spehalski, Garon and Kennedy. A skilled artisan would have been able to combine the features of Spehalski, Garon and Kennedy by constructing a catheter according to Figs. 7 and 8 of Spehalski, then adding the merged lumens and connector of Garon and Kennedy. Spehalski cites a number of prior art catheters (¶ [0005]-[0008]), and also lists several embodiments where the number and shapes of lumens are rearranged (Figs. 1-8, 10). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Querol Garcia; Valeria	US 20130281985 A1
Schryver, Charles	US 20040220550 A1
Shchervinsky, Semyon	US 20040006311 A1
Seder; Edmund V. et al.	US 5116310 A
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781